DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-18, 20, 21, 23-27, 30, 32, and 35-39 are pending in the application.
Applicant’s amendment to the claims, filed on June 8, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on June 8, 2022 in response to the non-final rejection mailed on March 10, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is: Group I, claims 16-18, 20, 21, 23-27, 30, 32, and 35-39; species A), the biochemical compound is L-tyrosine; species 1), enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having orotidine-5'-phosphate decarboxylase activity; and species CC), expression of the enzyme is inhibited by a repressible promoter.  
Claims 18, 23-25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 7, 2021.
Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are being examined on the merits with claims 16 and 20 being examined only to the extent the claim reads on the elected species. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is necessitated by the applicant’s amendment to claim 16 to replace “microorganism” with “bacterium”.  
Claim 32 recites the limitation "the microorganism".  There is insufficient antecedent basis for this limitation in the claim. The applicant may consider replacing “microorganism” with “bacterium”. 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 16, 17, 20, 21, 26, 30, and 32 is maintained for the reasons of record the reasons set forth below. New claims 35-39 are included in the instant rejection. 

The scope of enablement rejection of claims 16, 17, 20, 21, 26, 30, and 32 under 35 U.S.C. 112(a) is maintained for the reasons of record the reasons set forth below. New claims 35-39 are included in the instant rejection. 

The applicant argues that claim 16 is amended to limit the microorganism to a bacterium of the genus Escherichia or Bacillus, to limit the biochemical compound to an L-amino acid or mevalonate, to limit the enzyme to those now recited, and to delete the alternative of inhibiting enzyme activity. According to the applicant, in view of the teachings and experimental data provided in the application, one of skill in the art would readily appreciate that the inhibition of expression of the recited enzymes not only results in a reduced growth of the bacterium but also in an increase in the production of the biochemical compound, mevalonate, or a recombinant protein. The applicant argues that while the specification exemplifies CRISPi for inhibiting enzyme expression, there are universally applicable genetic tools, inhibitory nucleic acids, and modified regulatory sequences that also allow the inhibition of enzyme expression. According to the applicant, it should be recognized that the inventors of the presently claimed invention discovered that the production of a biochemical compound or recombinant polypeptide can be decoupled from growth, resulting in an increased production, if the expression of at least one of the enzymes recited in claim 16, is inhibited and a fair balance must be given between the contribution made by applicant to the art and the scope of protection sought. The applicant argues that limiting the claims to a specific mode of inhibition is not commensurate with applicant’s contribution as the disclosed experimental data demonstrates that the applicant was indeed in possession of the full scope of the claimed invention.
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, the examiner is not attempting to limit the claims to a specific mode of inhibition. Rather, in stating that the specification enables inhibiting the expression of the recited enzyme by CRISPR interference using a dCas9 and guide RNA that targets the gene encoding the recited enzyme, the examiner is stating what is at least described and enabled by the specification – not what is only described and enabled. 
The examiner acknowledges the applicant’s claim amendment and corresponding disclosures of the specification. The specification discloses an Escherichia coli or a Bacillus subtilis genetically modified to overproduce recombinant GFP, tyrosine, mevalonate, or serine when the growth of the bacterium is reduced by inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, and ndk using CRISPRi with a dCas9 and guide RNA that targets the respective gene to thereby inhibit the growth of the bacterium and increase production of the recombinant protein, tyrosine, mevalonate, or serine. There is no dispute that the specification describes and enables specifically targeting and inactivating the gene encoding the recited enzyme to inhibit gene expression with the corresponding effect of increased production of L-amino acid, mevalonate, or a recombinant polypeptide. However, as described in the previous Office action, the claims are unlimited with respect to the method for inhibiting the expression of the enzyme in claim 16 and in view of the prior art, one would have recognized that it is highly unpredictable as to whether or not inhibiting expression of an enzyme having orotidine-5’-phosphate decarboxylase activity (pyrF) will have the corresponding effect of promoting the production of L-amino acid, mevalonate, or a recombinant polypeptide. For example, the reference of Turnbough (J. Bacteriol. 153:998-1007, 1983) acknowledges that guanosine tetraphosphate (ppGpp) inhibits E. coli growth and expression of a pyr gene, including a pyrF gene (p. 1005, column 2), which encodes an enzyme having orotidine-5’-phosphate decarboxylase activity, yet Svitil et al. (J. Biol. Chem. 268:2307-2311, 1993) teaches that ppGpp has the effect of inhibiting protein synthesis in vivo by 84-91% (p. 2307, abstract) and Dedhia et al. (Biotechnol. Bioeng. 53:379-386, 1997) teaches an inverse correlation between ppGpp and recombinant protein production (p. 385, column 1). As such, one would have had no expectation that inhibiting pyrF gene expression by any method would have the corresponding effect of increasing the production of an L-amino acid, mevalonate, or a recombinant polypeptide. Given that the claims broadly encompass any method(s) for inhibiting the expression of an enzyme having orotidine-5’-phosphate decarboxylase activity, given the unpredictability that inhibiting expression an enzyme having orotidine-5’-phosphate decarboxylase activity correlates with increased production of L-amino acid, mevalonate, or a recombinant polypeptide, and given that the specification discloses only a relative few species or working examples of inhibiting pyrF gene expression for increasing the production of an L-amino acid, mevalonate, or a recombinant polypeptide, it is the examiner’s position that the specification in view of the prior art fails to adequately describe and enable the full scope of the claimed invention. 

Claim Rejections - 35 USC § 103
The rejection of claims 16, 17, and 19-21 under 35 U.S.C. 103(a) as being unpatentable over Kukko et al. (Arch. Microbiol. 136:209-211, 1983; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Kukko”) as evidenced by Pittard et al. (Biosynthesis of aromatic amino acids. In: Cellular and Molecular Biology of E. coli, Salmonella, and the Enterobacteriaceae, Vol 1., pp. 458-484, American Society for Microbiology Press, Washington, DC, 2008; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Pittard”) and Wolcott et al. (Plant Physiol. 42:275-279, 1967; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Wolcott”) is withdrawn in view of the applicant’s amendment to claim 16 to delete the alternative of “activity” in line 6 and to cancel claim 19. 

Conclusion
Status of the claims:
Claims 16-18, 20, 21, 23-27, 30, 32, and 35-39 are pending.
Claims 18, 23-25, and 27 are withdrawn from consideration.
Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Steadman/Primary Examiner, Art Unit 1656